Citation Nr: 0012360	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for epididymitis.

4. Entitlement to service connection for prostatitis.

5. Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions made by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In January 1998, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder, an 
ulcer, and epididymitis/prostatitis.  The RO also denied the 
veteran's claim of entitlement to an increased rating for 
post-operative left varicocele at that time.  In August 1998, 
the veteran filed a notice of disagreement as to the service 
connection issues.  The Statement of the Case was issued in 
September 1998 and the veteran filed his substantive appeal 
in September 1998.

In February 1999, the RO denied the veteran's claim of 
entitlement to service connection for depression.  The 
veteran filed a notice of disagreement of that decision in 
February 1999 and a statement of the case was issued in April 
1999.  The veteran filed his substantive appeal in April 
1999.


FINDINGS OF FACT

1. There is no medical evidence linking the veteran's 
depression to his period of active military service.  

2. There is no medical evidence linking the veteran's low 
back disability to his period of active military service.

3. There is no current medical diagnosis of epididymitis.

4. There is no current medical diagnosis of prostatitis.

5. There is no medical evidence linking the veteran's ulcers 
to his period of active military service.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim of entitlement to service connection 
for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The veteran's claim of entitlement to service connection 
for epididymitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. The veteran's claim of entitlement to service connection 
for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran's claim of entitlement to service connection 
for ulcers is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to service connection for a 
variety of disabilities.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as psychoses 
and ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A review of the veteran's service medical records indicates 
that except for a left varicocele, the veteran was clinically 
evaluated as normal upon entry into service in September 
1952.  In September 1953, the veteran was diagnosed with 
epididymitis, nonvenereal, chronic.  He was also diagnosed 
with prostatovesiculitis, chronic at that time.  Another 
treatment note reveals he was diagnosed with prostatitis as 
well.  In October 1953, the veteran was noted to have a 
large, moderately tender left side varicocele.  In January 
1954, he again was noted to have possible recurrent or 
chronic epididymitis.  In August 1954, he was diagnosed with 
a mild, chronic aggressive reaction, as characterized by 
outbursts of controllable anger and lack of mature judgment, 
emotional instability.  Medical notes refer to the veteran as 
an immature young man who suffered from periodic rage 
reactions of an aggressive character.  After psychiatric 
evaluation, the examiner concluded that no diagnosis of 
mental illness was warranted.  The veteran also underwent an 
examination upon release to inactive duty in January 1955 
where the examiner noted that the veteran had been 
hospitalized for three weeks in 1953 for epididymitis and 
that he had been hospitalized in 1954 for a varicocele 
excision.  The veteran's psychiatric status, spine, abdomen 
and genitourinary system were clinically evaluated as normal. 

With regards to the post service medical evidence, the Board 
notes that the evidence is most easily described as it 
relates specifically to each claimed disability.  Thus, the 
Board will now consider each disability in turn.

I. Depression

The Board first acknowledges that the claims file includes a 
medical diagnosis of current disability.  In this regard, VA 
and private medical records show that the veteran has been 
diagnosed with depression.  The veteran was diagnosed with 
situational depression at the Southern Maine Medical Center 
in November 1989.  The veteran presented to this facility due 
to depression following separation for ex-wife and children.  
Further, VA outpatient medical records show that the veteran 
was noted to have a diagnosis of depression in September 
1998.  

The Board also acknowledges the inservice psychiatric 
symptomatology.  However, there does not appear to be any 
medical evidence linking any of the veteran's problems in 
service to the onset of depression some thirty years after 
service.  The psychiatric evaluation during service resulted 
in a finding of no diagnosis of mental illness, and the 
veteran's psychiatric status was evaluated as normal at the 
time of discharge from service.  No psychosis was manifested 
within one year of discharge from service to establish the 
necessary link by means of the statutory presumption.  
Further, there is otherwise no medical evidence of a 
continuity of symptomatology to link the veteran's depression 
to service.  In this regard, there is no medical evidence of 
psychiatric complaints or findings until 1989, almost thirty-
five years after service.  Moreover, when the veteran was 
first diagnosed with depression in 1989, the doctor there 
tied the depression to family difficulties and not to 
military service.  

The veteran himself has stated that there is a link between 
service and his current depression, but he is a layperson and 
thus not qualified to provide medical opinions as to 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
such, given the lack of medical evidence of a nexus to 
service, the claim must be denied as not well grounded.  38 
U.S.C.A. § 5107(a). 

II. Low Back Disability

The veteran also asserts entitlement to service connection 
for a low back disability.  The Board notes that the claims 
file includes medical diagnoses of current low back 
disability.  In February 1995, at a General Medical 
examination, the veteran was found to have some difficulty 
with pain in his range of motion of his back, and was 
diagnosed with a possible back problem at that time.  In 
March 1996, the veteran was diagnosed with severe spinal 
stenosis, status post recent surgery, with poor healing of 
the wounds.  That examiner noted that a CT scan of the back 
dated March 1995 revealed severe spinal stenosis extending 
from L3 through L5.  

VA treatment records also document the veteran's ongoing low 
back disability.  The Board has reviewed records from October 
1994 to September 1998.  The veteran complained of back pain 
that radiated to both of his legs in November 1994.  He was 
diagnosed with chronic low back pain in January and March 
1995 and underwent a MRI in April 1995.  The MRI showed 
diffuse narrowing of the spinal canal at L2-3 through L4-5, 
most likely related to a congenitally small canal and mild 
degenerative changes.  He was diagnosed with chronic low back 
pain again in August 1995 and underwent a full laminectomy at 
L3-4 and a partial laminectomy at L2-L5 in December 1995.  He 
was diagnosed with spinal stenosis in April 1996, but a VA 
physician found continued improvement status post back 
surgery in October 1996.  In February 1997, the veteran 
underwent physical therapy on his back, but he continued to 
report back pain.  In the early parts of 1998, he continued 
with physical therapy and in July 1998 he was noted to be 
three years out from his laminectomy, but still having low 
back pain.

Private medical records from A. C. Emery, M. D. dated 
February 1998 also contain a note of a history of lumbosacral 
stenosis.  Social Security Administration (SSA) records 
further show that the veteran is considered disabled due to 
disorders of the spine.  The SSA relied, in part, on VA 
records showing rather severe spinal stenosis.

The record establishes that the veteran has a current low 
back disability and that he continues to experience pain in 
his low back.  However, the medical evidence does not suggest 
a link between the veteran's currently diagnosed low back 
disability and his period of service.  The Board has 
considered statements of the veteran and his brother and 
sister that he injured his back while serving in Japan, and 
the veteran's assertions regarding an inservice low back 
injury are accepted as true for well-grounded purposes.  
However, there must be medical evidence of a link between the 
inservice back injury and his current low back disability.  
There is no medical evidence of such.  The veteran's 
separation examination showed that his spine was clinically 
evaluated as normal, and the record does not include medical 
evidence of low back problems for many years after service.  
There is therefor no medical evidence of a continuity of low 
back symptoms from service so as to provide the necessary 
link to service.  To the extent that the veteran, his brother 
and his sister attempt to show a link to service, as 
laypersons they are not considered competent to render a 
medical opinion as to causation.  See Espiritu, 2 Vet. App. 
at 494-5. 

III. Epididymitis and Prostatitis

The veteran further asserts entitlement to service connection 
for epididymitis and prostatitis.  He contends that he 
developed these disorders in service and that it has 
continued to be problematic since service.  Therefore, he 
feels that service connection is in order.

As noted earlier, service medical records show treatment for 
epididymitis and prostatitis.  However, the record does not 
include a diagnosis of current epididymitis or prostatitis.  
The veteran has, again, undergone two VA examinations.  The 
examination reports from February 1995 and March 1996 do not 
contain diagnoses of epididymitis or prostatitis.

The record also suggests that the veteran was examined by a 
private examiner as referred by the RO in May 1997.  At that 
time, the examiner found that the veteran's left testicle was 
tender, small (1/2 sized) with a small varicocele on the left 
side.  The was diagnosed with status post severe left 
varicocele.  However, it is a separate disability (for which 
service connection has already been established.)

Without medical diagnoses of current disability, the 
veteran's claims of entitlement to service connection for 
epididymitis and prostatitis are not well grounded.  The 
Board is aware that the veteran contends that he has 
epididymitis and prostatitis and that these disorders are 
related to service, but as a layperson he is not qualified to 
render a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

IV. Ulcers

The veteran has also asserted entitlement to service 
connection for ulcers.  

VA outpatient records clearly suggest that the veteran may 
have a current diagnosis of ulcers.  These records, dated 
again from October 1994 to September 1998, reveal that the 
veteran underwent an EGD in April 1995 and that he was 
diagnosed with gastroesophageal reflux with ulceration and 
stricture and duodenitis after that procedure.  The veteran 
complained of symptoms of this GERD on many occasions 
thereafter and the Board notes that this disease was noted on 
VA outpatient and hospitalization records as recently as 
December 1997.

The Board also observes that the veteran complained of 
abdominal cramping as early as February 1990.  In that month, 
the veteran presented to the Southern Maine Medical Center 
complaining of pain and abdominal cramps.  He was thought to 
have possibly resolving gastroenteritis at that time although 
the physician did question occult gallbladder or 
diverticulitis as other diagnoses.

It is the decision of the Board that while the medical 
evidence clearly establishes that the veteran currently has a 
diagnosis of ulcers, there is no medical evidence linking the 
current ulcers to his period of active service.  Stomach 
symptoms were noted during service in December 1953, but 
there was no clinical evidence of a disorder, and no stomach 
complaints or findings related to an ulcer were reported at 
the time of discharge examination.  Given the fact that there 
is no post-service medical evidence pertinent to the ulcer 
issue until 1990, the Board finds that there is no medical 
evidence to suggest a nexus to service.  Again, the veteran's 
assertions of such a link are not sufficient to constitute 
medical evidence of a nexus.  See Espiritu.

Conclusion

With regard to all of the issues,  the Board is unaware of 
any information in this matter that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would well ground any of the veteran's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, 
the Board views the above discussion sufficient to inform the 
veteran of the type of evidence necessary to well-ground his 
claims. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

